 Case 3:19-cr-00804-AET Document 448 Filed 01/28/21 Page 1 of 2 PageID: 1326




John M. Holliday, Esquire
Golden Crest Corporate Center
2273 Route 33, Suite 207
Trenton, NJ 08690
(609) 587-1010
(609) 58-9950 (fax)
Attorney for Defendant

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

______________________________________________________________________________
UNITED STATES OF AMERICA            :
                                    :     Hon. Douglas E. Arpert
                                    :
v.                                  :     Case No.: 19-cr-804 (AET)
                                    :
                                    :       CONSENT ORDER MODIFYING
ANDRE PERKINS                       :    CONDITIONS OF PRETRIAL RELEASE
                                    :
______________________________________________________________________________

       THIS MATTER having been presented to the Court by John M. Holliday, Esquire,

appearing on behalf of Defendant, Andre Perkins, and the United States represented by Craig

Carpenito, United States Attorney for the District of New Jersey, Martha Nye, Assistant U.S.

Attorney, appearing, and pursuant to the recommendations of Pretrial Services and with the

consent of the government, and for other good cause shown;

       IT IS ON THIS _____
                      28 th day of January, 2021, hereby ORDERED as follows:

       1.      Defendant, Andre Perkins, is hereby permitted to attend his maternal

grandmother's viewing and funeral services pursuant to such terms as set forth hereinafter.

       2.      Defendant's mother, Adrienne Washington (previously appointed as third party

custodian, Dkt. #343) shall transport Mr. Perkins from Integrity House beginning 1:00 o'clock

p.m. on January 29, 2021 and continue to assume custody of Mr. Perkins throughout the viewing

and funeral services to be held at the Lakeview Memorial Park Funeral Home, located in
 Case 3:19-cr-00804-AET Document 448 Filed 01/28/21 Page 2 of 2 PageID: 1327




Cinnaminson, New Jersey, including the viewing to be held on January 29, 2021 from 5:00

o'clock p.m. until 7:00 o'clock p.m. and the funeral service to be held on January 30, 2021

beginning at 10:00 o'clock a.m. Ms. Washington shall thereafter return Mr. Perkins to Integrity

House no later than 9:00 o'clock p.m. on January 30, 2021.

       3.      Throughout the above time period, Adrienne Washington shall exercise her duties

as third party custodian by ensuring that Mr. Perkins remains continuously within her custody.

       4.      All other terms and conditions as previously ordered relative to the pretrial release

of Andre Perkins shall remain in effect.




Dated: 1/28/2021                                     ______ ___
                                                             _ __
                                                                _ __
                                                     __________________________________
                                                     DOUGLG AS
                                                     DOUGLAS     S E.
                                                                    E. ARPERT
                                                     Unitedd St
                                                             Stat
                                                                attes M
                                                             States   Magistrate Judge




                                                 2
